OFFICIAL NOTICE FROMCOURTOF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX t23TOJ^^y^£g, ^^f^^i1
                 ©FF8C8AL BUSINESS
                 STATE OFTEXAS ' -
                 PENALTY FOR-'
                                                        02 1R               __
  3/2/2015       PRIVATE USE'                    !ra> 0006557458    MAR04 2015

  DUDLEY, ANTONIO               Tr.'ct. No            MAILED FROM ZIPWR*30?053-0i
  On this day, the application for 11 07 Wnt of Habeas Corpus has been received
  and presented to the Court.
                                                                   Abel Acosta, Clerk

                                ANTONIO DUDLEY *±64>^<=>
                                EAST TEXAS MULTI-USE FACILITY




    W5
•1EBH3B 75S52